Citation Nr: 0519638	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
service connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

By rating decision in November 1972, a 30 percent evaluation 
was assigned for anxiety neurosis with depressive features 
and inadequate personality, effective from the day following 
the veteran's separation from service in June 1969.  

On September 13, 1999, the veteran filed a claim for a rating 
in excess of 30 percent for the service connected anxiety 
neurosis and a claim of service connection for post-traumatic 
stress disorder (PTSD).  

This appeal arises from rating decisions of the Muskogee, 
Oklahoma Regional Office (RO).  By rating decision in June 
2002, service connection for PTSD was granted.  It was noted 
in the rating decision that PTSD had been added to the 
established grant of service connection for anxiety neurosis 
with depressive features and inadequate personality.  The RO 
assigned a 50 percent disabling rating for these disorders 
effective from the September 13, 1999 date of claim.

In regard to the instant claim for a higher evaluation for 
PTSD, the United States Court of Appeals for Veterans Claims 
(Court) has held that, unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time based on the facts found may be assigned 
following an initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In this case, as the June 2002 rating action constituted the 
initial grant of service connection for PTSD, the Board will 
continue to consider whether additional staged ratings should 
be assigned for the veteran's service-connected PTSD.  In 
this way, the Court's holding in Fenderson will be complied 
with in the disposition of the veteran's appeal.  At the same 
time, the claim for a higher evaluation for the already 
service connected anxiety neurosis also dates from September 
13, 1999.  Accordingly, the Board's analysis will center on 
whether a higher rating is warranted from September 13, 1999 
for all of the disability on appeal.

The Board further notes that the grant of service connection 
now encompasses anxiety neurosis with depressive features, 
PTSD, and an inadequate personality; accordingly, in the 
spirit of judicial economy, the veteran's service connected 
disability will simply be referred to as a psychiatric 
disability.  The Board would further add that all current 
manifestations of psychiatric disability will be included in 
the evaluation of this appeal, thereby assuring full and fair 
consideration of the veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on September 13, 1999, the 
veteran's psychiatric disability is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.


CONCLUSION OF LAW

From September 13, 1999, the criteria for the assignment of a 
100 percent evaluation for the service connected psychiatric 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Codes 9400, 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA psychiatric examination in October 1999, it was noted 
that the veteran's claims folder was reviewed.  The veteran 
reported that he had not worked since 1971 due to anxiety.  
He reported having increased nightmares and sleeping only 
four to five hours a night.  He reported jumping when hearing 
loud noises.  He reported excessive worrying and feeling 
tense around people.  Irritability and difficulty 
concentrating were noted.  He was being treated at the VA 
mental health clinic (MHC) and he had been placed on 
medications that made him hyper.  He did not have too many 
friends.  On examination, affect was neutral; mood reportedly 
was anxious, but he did not show any anxiety on examination.  
Speech was clear and coherent.  The diagnosis was generalized 
anxiety disorder and a Global Assessment of Functioning (GAF) 
score of 55 was assigned.  

MHC notes show that in May 2000 the veteran reported being 
tired due to a lack of sleep.  Medications were not helping.  
He was still having nightmares.  He was angry and did not get 
along with people.  A change in medications was attempted.  
In August 2000, it was noted that the veteran continued to 
hear voices, have flashbacks, and suffer from sleep 
disturbance.  In September 2000, with a change in medication, 
the veteran had fewer auditory hallucinations.  He continued 
to sleep poorly with nightmares and day time anxiety.  In 
February 2001, the veteran had discontinued all medications 
because he had felt too drugged up.

On VA psychiatric examination in July 2001, symptoms included 
recurrent flashbacks and nightmares six times a week, 
intrusive thoughts daily, an inability to stand noises, 
difficulty sleeping to include going to sleep and staying 
asleep, decreased social activity (he stayed home all of the 
time), feelings of anxiety, hypervigilance, and nervousness, 
and panic attacks.  All of these symptoms had lasted for more 
than about 30 years.  The veteran had been unable to work 
since 1970.  The veteran had a history of obsessive behavior 
such as checking on the front door several times a day.  He 
felt shaky, nervous, anxious, irritable and heard voices.  He 
was receiving psychotherapy.  He had no motivation to do 
things and he had no friends.  Immediate memory was poor.  
Concentration was poor.  Insight and judgment were poor.  
Abstract thinking was poor.  The diagnosis was PTSD and a GAF 
score of 50 was assessed.  

The veteran testified in November 2003 that he had been 
unable to work in the prior 30 years due to anxiety and a 
feeling that he was a danger to self and others; that he did 
not get along with his family; that there would often be big 
family fights; that he had chased down family members and hit 
his wife (T-8); that he felt depressed and had difficulty 
remembering things; that he had arguments with his children 
and grandchildren; that his anxiety impaired his judgment; 
that he felt anxious and depressed almost all of the time (T-
13); that he had suicidal and homicidal ideation; that he 
felt scared and threatened all of the time; that he 
intentionally avoided people and stressful situations and 
that these symptoms would not allow him to work (T-18); that 
his symptoms had continued to grow worse in recent years (T- 
26); that none of his symptoms had gone away; that he 
continued to have depression, flashbacks, and nightmares; 
that he had been married three times and that his psychiatric 
disability had caused difficulties in his marriages; that he 
did not have any friends that he socialized with on a regular 
basis (T-32); that he had no hobbies; and that he suffered 
from panic attacks on an almost daily basis.  

A March 2001 treatment note from the Vet Center showed that 
the veteran was continuing to have nightmares and difficulty 
sleeping.  The assessment was chronic, severe PTSD.  Due to 
anxiety, sleep problems, nightmares, memories of the war, 
nervousness, being easily frustrated, and difficulty in 
dealing with people, it was opined that the veteran could not 
work, as he could not handle the stress.

A January 2004 statement from the veteran's son and daughter-
in-law indicates that the veteran suffered from anxiety and 
panic attacks, that he suffered from flashbacks, and that he 
could not get along with his family.

On VA psychiatric examination in January 2005, the veteran 
reported having chronic nightmares and night sweats.  He 
could not be around crowds.  He had problems with his temper 
and anger.  He had flashbacks and intrusive thoughts.  He was 
hyper alert and startled easily.  He had chronic problems 
with sleeping.  He had visual and auditory hallucinations.  
Mood swings were reported.  The diagnoses were PTSD and 
generalized anxiety disorder.  A GAF score of 50 was 
assigned.  

Service connection is in effect for anxiety neurosis with 
depressive features, PTSD, and inadequate personality 
evaluated as 50 percent disabling under VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the Board will focus on the evidence of record 
since the September 13, 1999 date of the veteran's increased 
rating claim for anxiety neurosis and an inadequate 
personality.

On the other hand, the claim for a higher initial rating for 
PTSD arose following the assignment of an initial disability 
rating.  On an original claim, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this portion of the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
2004).

The regulations pertaining to rating psychiatric disability 
are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (2004).

Upon review of the claims file, the Board finds that the 
evidence supports the assignment of a 100 percent evaluation 
for psychiatric disability.  The record shows that the 
veteran has received treatment for his psychiatric disability 
to include psychotherapy and a course of medications.  In 
this regard, the Board notes that the veteran's psychotropic 
regimen has repeatedly been altered by changing drugs or 
lowering or increasing the amount of a drug to be 
administered in an attempt to ameliorate symptoms.  
Unfortunately, the veteran found that medications tended to 
overmedicate him and he has stopped taking medications at 
different times.  

Nonetheless, the veteran continues to suffer from numerous 
chronic and severe psychiatric symptoms to include social 
isolation, startle reflex, daily intrusive thoughts, 
avoidance behavior, flashbacks, nightmares, depression, 
anxiety, sleep disturbance, suicidal and homicidal ideation, 
auditory and visual hallucinations, impaired concentration 
and memory, feelings of detachment and estrangement from 
others, and self control problems with temper and 
irritability.

The veteran testified that he was unable to work due to 
anxiety and a feeling that he was a danger to self and 
others.  He noted that he was unable to get along with 
people.  He tried to avoid social interactions.  He had no 
friends or hobbies.  He was unable to get along with his wife 
and children.  Family fights would even reach the point of 
physical violence.  He stressed that he felt anxious and 
depressed all of the time.  He testified that symptoms had 
grown worse in recent years and psychiatric symptoms would 
not allow him to work.  

A January 2004 family statement corroborates the serious 
level of the veteran's chronic psychiatric symptoms as well 
as the veteran's inability to function normally within his 
family group.  The evidence also demonstrates a serious level 
of social isolation as the veteran has no friends or hobbies 
and he has repeatedly noted that he tries to avoid people and 
social situations.

A March 2001 VA treatment notation indicates that the veteran 
continued to suffer from chronic severe psychiatric symptoms 
and it was opined that the veteran could not work due to 
psychiatric symptoms as he could not handle stress.  

VA psychiatric examinations were conducted in October 1999, 
July 2001, and January 2005.  GAF scores in the 50 range were 
assessed on each of these examinations.  Though not 
determinative, the Global Assessment of Functioning (GAF) 
scale provides guidance and illustrates the veteran's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  A 41-50 
score indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning such as having no 
friends or being unable to keep a job.  The VA outpatient and 
examination reports present a unified picture demonstrating 
an individual who suffers from serious social and industrial 
impairment.  The veteran clearly is unable to maintain social 
contacts or keep a job.  Thus, the Board finds the GAF scores 
to be highly probative.  

A review of the record shows that the veteran has not been 
employed in many years.  Extra weight will be accorded to the 
March 2001 MHC opinion as it was provided by a treating 
mental health care provider.  It is clear, therefore, that 
the veteran suffers from total industrial inadaptability due 
to the effects of persistent severe psychiatric symptoms.

In summary, the recent medical evidence demonstrates that the 
veteran's psychiatric symptoms have resulted in impairment in 
social relationships and his ability to obtain or retain 
gainful employment.  Accordingly, upon review of the entire 
record, the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  

Therefore, after reviewing the clinical record and resolving 
any remaining reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports the assignment of a 
100 percent evaluation.  The Board further finds that the 
evidence supports a 100 percent evaluation for the 
psychiatric disability on appeal to include PTSD, anxiety 
neurosis, and inadequate personality from the date of claim 
on September 13, 1999; therefore, there is no basis to assign 
a staged rating for the service connected PTSD at any time 
within the appeal period under the provisions of Fenderson.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating for psychiatric disability) is being granted 
in full, the Board finds no prejudice has resulted to the 
veteran's due process rights by the Board's action in this 
matter.


ORDER

From the date of claim on September 13, 1999, entitlement to 
a 100 percent rating for the service connected psychiatric 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


